Citation Nr: 1761040	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Service connection for right knee patellar tendonitis.

Service connection for left knee patellar tendonitis.


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 
INTRODUCTION

The Veteran served honorably with the United States Coast Guard from September 2000 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction was subsequently transferred to the Seattle, Washington RO.

In April 2017, the Veteran testified at a video conference hearing in Seattle, Washington, before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1. The probative evidence shows that the Veteran's right knee patellar tendonitis did not have its onset in or is otherwise related to his service.

2. The probative evidence shows that the Veteran's left knee patellar tendonitis did not have its onset in or is otherwise related to his service. 


CONCLUSIONS OF LAW

1. Service connection for right knee patellar tendonitis is not established.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2. Service connection for left knee patellar tendonitis is not established.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In the absence of proof of a present disability, there is no valid claim for service connection: a Veteran's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while in active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

However, patellar tendonitis is not a form of arthritis; therefore, it does not fall into the category of chronic diseases and cannot be evaluated under that theory of entitlement. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III. Analysis

The Veteran claims that his bilateral knee disability is a result of his duties during service.  Specifically, the Veteran claims that while he was in the Coast Guard, the ships he was on would roll and pitch, and he constantly had to stand and stoop in hatches and holes.  Further, the Veteran contends that his knees started hurting a year into service and that his pain has continued since then.  The Veteran testified that he did not seek treatment in service because he thought the pain would go away.

The first criteria for service connection is evidence of a current disability. Shedden, supra. The Veteran was seen in August 2010 for bilateral knee pain.  After examination, he was given the diagnosis of (bilateral) patellar tendonitis.  

The Veteran was later referred to a VA examination for his bilateral knees in February 2013.  On examination, the Veteran reported right knee pain on movement and on palpation, but did not report any left knee pain.  An x-ray of the Veteran's right knee was normal.  The examiner noted that the Veteran had a diagnosis from August 2010 of patellar tendonitis.  The examiner diagnosed the Veteran with right knee patellar tendonitis, but did not give a diagnosis for the left knee.  

Subsequent medical records only note a diagnosis of knee arthralgia, but do not note to what knee the pain is located.  The first report of knee pain was in May 2012.  The second and last report of knee pain in the available records is from January 2013 which notes stable, but ongoing pain, but that the Veteran continued play and coach basketball.  In both instances, no treatment was advised.

Therefore, the Veteran has a current diagnosis of right knee patellar tendonitis and the first prong of service connection is satisfied. Id.  As the Veteran does not have a current left knee diagnosis, the Veteran has not met the first prong of service connection for a left knee disability. Id., Brammer, supra.

The second prong of service connection is whether there was an in-service incurrence of a right knee injury.  The Veteran reported right knee pain while in service in February 2002.  Therefore, the second prong is met. Shedden, supra.

The final prong of service connection is whether there is a nexus between the claimed in-service injury and the present disease or injury.  As explained above, the Veteran was seen while in service for complaints of right knee pain in February 2002.  There are no other complaints of right knee problems through the remainder of the service treatment records (STRs).  On the Veteran's separation examination in March 2003, the Veteran specifically denied knee complaints and no knee problems were noted on examination.  The next complaint of knee pain was in August 2010 and the Veteran complained of knee pain that had started two weeks prior.

At the Veteran's February 2013 VA examination, the Veteran asserted that his right knee pain started in 2003 while he was in the Coast Guard.  After physical examination of the Veteran, the VA examiner noted that the Veteran did not have degenerative arthritis of his knee.   

In February 2013, a VA medical doctor, reviewed the VA examination results and the Veteran's file.  The VA examiner noted that the Veteran's current diagnosis is right knee patellar tendonitis and that the service treatment record from February 2002 was unremarkable as to the patellar tendon.  Further, on separation, the Veteran did not report any knee issues and examination found no knee problems.  Ultimately, the examiner gave the opinion that it is less likely than not that the Veteran's right knee patellar tendonitis was incurred in or caused by the Veteran's service.  Instead, the examiner gave the opinion that the right knee tendonitis likely had its onset after service, as noted in August 2010 when the Veteran reported his knee pain started two weeks prior.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for right knee patellar tendonitis.  The Board notes that the Veteran's STRs are silent as to any treatment, diagnosis, or complaints of problems with the Veteran's right patella while in service.  Relevant post-service treatment records reflect that the Veteran was first diagnosed with right knee patellar tendonitis in August 2010, seven years after his discharge from service. 

The Board accords great probative weight to the opinion of the examiner that the Veteran's right knee patellar tendonitis was not incurred in or a result of the Veteran's service as it is predicated a detailed review of the records, including his STRs and VA examination.  The VA examiner's opinion, along with the explanation that the current diagnosis does not reflect similar knee complaints in-service, sufficiently addresses the potential link between the present right knee patellar tendonitis and service and contains clear conclusions, as well as a reasoned medical explanation. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the Veteran has contended on his own behalf that his right knee patellar tendonitis is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno supra, at 470.  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right knee patellar tendonitis and service to be complex in nature. See Woehlaert, supra. Therefore, while the Veteran is competent to describe his symptoms, he cannot, as a layperson, provide competent medical evidence establishing a connection between his right knee patellar tendonitis and service.  Moreover, he has offered only conclusory statements on the same.  

Based on the foregoing, the Board finds that service connection is not warranted for right knee patellar tendonitis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.





ORDER

Service connection for right knee patellar tendonitis is denied. 

Service connection for left knee patellar tendonitis is denied.



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


